FILED
                            NOT FOR PUBLICATION                                JAN 09 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


GUSTAVO ESCOBEDO-FERNANDEZ,                      No. 09-71781

              Petitioner,                        Agency No. A030-794-842

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



GUSTAVO ESCOBEDO-FERNANDEZ,                      No. 09-72860

              Petitioner,                        Agency No. A030-794-842

  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



GUSTAVO ESCOBEDO-FERNANDEZ,                      No. 09-73854

              Petitioner,                        Agency No. A030-794-842

  v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 6, 2012
                            San Francisco, California

Before: TROTT and RAWLINSON, Circuit Judges, and BLOCK, Senior District
Judge.**

      Petitioner Gustavo Escobedo-Fernandez (Escobedo) seeks review of the

reinstatement by the Department of Homeland Security (DHS) of his 1997 order of

deportation. He also challenges the dismissal by the Board of Immigration Appeals

(BIA) of his two motions to reopen and his motion to reconsider.



      1.     This court lacks jurisdiction to review the DHS’s reinstatement of

Escobedo’s 1997 order of deportation because he did not appeal that order to the

BIA. See Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d 1133, 1138 (9th

Cir. 2008) (recognizing that other jurisdictional limitations within 8 U.S.C. § 1252




       **
             The Honorable Frederic Block, Senior District Judge for the U.S.
District Court for the Eastern District of New York, sitting by designation.

                                    Page 2 of 3
remain applicable); see also 8 U.S.C. § 1252(d)(1) (requiring administrative

exhaustion).



      2.       The BIA properly dismissed Escobedo’s motions to reopen and his

motion to reconsider for lack of jurisdiction. Because the DHS reinstated

Escobedo’s prior order of deportation, he was statutorily barred from seeking

review of the underlying order of deportation. See 8 U.S.C. § 1231(a)(5) (“If the

Attorney General finds that an alien has reentered the United States illegally after

having been removed . . . under an order of removal, the prior order of removal is

reinstated from its original date and is not subject to being reopened or reviewed . .

.”); see also Padilla v. Ashcroft, 334 F.3d 921, 924 (9th Cir. 2003) (“[T]he

reinstatement statute . . . bars review of [underlying deportation] order[s] either

directly or collaterally.”) (citations omitted).

      PETITION DENIED.




                                      Page 3 of 3